       CASE 0:08-cv-05758-MJD-ECW Doc. 250 Filed 12/29/20 Page 1 of 1




                  UNITED STATES DISTRICT COURT FOR THE
                         DISTRICT OF MINNESOTA


_________________________________
In re: Baycol Products Litigation                 MDL No. 1431
                                                  Case No. 08-5758-MJD-ECW
UNITED STATES OF AMERICA ex rel.
LAURIE SIMPSON,


                     Plaintiff,

                                   v.             ORDER

BAYER HEALTHCARE
PHARMACEUTICALS, INC.;
BAYER CORP.; and
BAYER A.G.,

                 Defendants.
_________________________________

       This case is before the Court on the Stipulated Request for Extension of Time to

Respond to Defendants’ Motion to Quash (Dkt. 248). Having considered the Stipulation

and for good cause shown, IT IS ORDERED that the Relator shall have until and

including January 15, 2021 to respond to Defendants’ Motion. Defendants shall have

until and including January 22, 2021 to file a request for leave to file a Reply and

proposed Reply Brief.



Dated: December 29, 2020                  s/Elizabeth Cowan Wright
                                          ELIZABETH COWAN WRIGHT
                                          United States Magistrate Judge
